DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
“The method according to any claim 1” should be –The method according to claim 1--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakao (US Pub No: 2011/0200199 A1, hereinafter Wakao) in view of Bertollini et al. (US Pub No: 2019/0344783 A1, hereinafter Bertollini) and Gao et al. (CN 101992778 A, hereinafter Gao).
Regarding Claim 1:
	Wakao discloses:
A method for detecting and processing the carriageway condition of a carriageway on which a vehicle is driven.  Paragraph [0034] describes a device for estimating a road surface state.  This uses a computing unit 2 for estimating a road state on which a vehicle is running.
by means of at least one sound sensor arranged on the vehicl  Paragraph [0034] describes a sound detection unit 20 for estimating a road surface state which detects a sound in the vicinity of the ground contact surface.
in particular by means of at least one structure-borne sound sensor.  Paragraph [0038] describes a sound detection unit 20 for estimating a road surface state this attached to a rear wheel, which is a structure on the vehicle.
wherein sound signals spreading through the vehicle are detected by means of at least one sound sensor.  Paragraph [0035] describes a sound detection unit 20 that has a microphone constituting a ground contact surface and a container 4 housing the microphone 1.  Paragraph [0034] describes a sound detection unit 20 for estimating a road surface state by detecting a sound in the vicinity of the ground contact surface and a computing unit 2 for estimating a road state on which a vehicle is running by calculating a wave profile of frequency dispersion from the sound detection signal.
and wherein conclusions are drawn about the carriageway condition on the basis of the detected sound signals.  Paragraph [0034] describes a computing unit 2 that calculates a wave profile of frequency dispersion from the sound detection signal.  
wherein the section of route on which the vehicle is currently travelling is determined.  Paragraph [0053] describes device 10 that transmits to the base station an estimated position of the road surface with the respective probe cars.  
the determined carriageway condition is assigned to the section of route.  Paragraph [0053] describe a system for estimating a road surface.  The probe cars are equipped with the road-surface-state estimating device 10 and estimate a state of the road surface state.  The position of the probe car is estimated by the base station.  This is equivalent to the claim because the condition of the road is assigned to section of the route that the probe vehicle is traveling on.
Wakao does not disclose transmitting via a cloud-based computing service, the carriageway condition determined by means of the detected sound signals is compared with the carriageway condition stored in the computer network for the section of route on which the vehicle is currently travelling, and in the event of a difference between the currently determined and the stored carriageway condition it is concluded that the vehicle is at least partially departing from the carriageway
	Bertollini teaches:
the section of route and the determined carriageway condition assigned to the section of route are transmitted to a computer network, in particular a cloud-based computing service.  Paragraph [0040] describes an example system 100 which includes a plurality of vehicles 102 that detects driving condition 
the information about the carriageway condition assigned to a section of route is made available via the computer network, the carriageway condition determined by means of the detected sound signals is compared with the carriageway condition stored in the computer network for the section of route on which the vehicle is currently travelling.  Paragraph [0070] describes a road surface profile comparator 508 is configured to compare the constructed road surface profile and a cloud-based road surface profile retrieved from the cloud-based server, determine differences between the two profiles and provide an update to the cloud-based server with the differences.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakao to incorporate the teachings of Bertollini to show transmitting via a cloud-based computing service and the carriageway condition determined by means of the detected sound signals is compared with the carriageway condition stored in the computer network for the section of route on which the vehicle is currently travelling.  One would have been motivated to do so because a cloud allows any vehicle connected to the network to access the stored information.  One would have been motivated to find compare a sensed and stored parameter in order to model the road surface along the planned path and identify a road irregularity in the road surface of the planned path (Abstract of Bertollini).
Wakao and Bertollini do not teach in the event of a difference between the currently determined and the stored carriageway condition it is concluded that the vehicle is at least 
Bertollini and Gao teach:
and in the event of a difference between the currently determined and the stored carriageway condition it is concluded that the vehicle is at least partially departing from the carriageway.  Paragraph [0070] of Bertollini describes a road surface profile comparator 508 is configured to compare the constructed road surface profile and a cloud-based road surface profile retrieved from the cloud-based server, determine differences between the two profiles and provide an update to the cloud-based server with the differences.  Paragraph 63 of Gao describes a control processing unit 105 that compares the current position information of the vehicle with the received lane line information and issues a departure warning when it is determined that lane departure has occurred.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakao and Bertollini to incorporate the teachings of Gao to show departing from the carriageway.  One would have been motivated to do so to issue an alarm when the driver departs from the correct driving lane due to insufficient light, driver fatigue, or blurred vision (Paragraph 9 of Gao).

Regarding Claim 2:
	Gao teaches
The method according to Claim 1, wherein in the event of a difference between the currently determined and the stored carriageway condition a lane keeping assistance system installed in the vehicle is started.  Paragraph 59 describes a lane departure warning and driving recording system that issues an alarm when the vehicle departs from the correct driving lane.

Regarding Claim 3:
	Wakao and Gao teach:
The method according to claim 1, wherein the captured sound signal is evaluated for the existence of signal pattern caused by driving over a carriageway limitation marking on the side of theApplication No. NewAttorney Docket No. 5447/0274PUS 1Preliminary Amendment Page 3 of 6carriageway, and that if such a characteristic signal pattern is detected a warning signal is emitted to the vehicle driver and/or a lane keeping assistance system installed in the vehicle is started.  Paragraph [0034] of Wakao describes a computing unit 2 that calculates a wave profile of frequency dispersion from the sound detection signal.  From this profile, it is determined whether the measured wave profile satisfies a predetermined determination condition.  Paragraph 63 of Gao describes a control processing unit 105 that compares the current position information of the vehicle with the received lane line information and issues a departure warning when it is determined that lane departure has occurred.  This is equivalent to the claim because Wakao teaches a characteristic signal patter and Gao teaches departing from the received lane line.

Regarding Claim 4:
	Bertollini teaches:
The method according to any claim 1, wherein a conclusion is drawn regarding the temporal development of the state of the carriageway from the comparison of the currently determined carriageway condition with the carriageway condition stored in a computer network.  Paragraph [0070] describes a road surface profile comparator 508 is configured to compare the constructed road surface profile and a cloud-based road surface profile retrieved from the cloud-based server, determine differences between the two profiles and provide an update to the cloud-based server with the differences.

Regarding Claim 6:
	Wakao discloses:
The method according to claim 1, wherein at least one sound sensor is a structure-borne sound sensor, and that a structure-borne sound signal produced when the vehicle travels on the carriageway and spreading through the vehicl  Paragraph [0038] describes a sound detection unit 20 for estimating a road surface state this attached to a rear wheel, which is a structure on the vehicle.  Paragraph [0035] describes a sound detection unit 20 that has a microphone constituting a ground contact surface and a container 4 housing the microphone 1.  Paragraph [0034] describes a sound detection unit 20 for estimating a road surface state by detecting a sound in the vicinity of the ground contact surface and a computing unit 2 for estimating a road 

Regarding Claim 7:
	Bertollini teaches:
The method according to claim 1, wherein the route segment travelled by the vehicle is captured by means of a positioning system, in particular by means of a GPS system, that the route segment the vehicle is currently travelling is checked for agreement with route segment stored in the computer network, that in the event of agreement the currently detected carriageway condition is compared with the carriageway condition stored for the section of route.  Paragraph [0070] describes a road surface profile comparator 508 is configured to compare the constructed road surface profile and a cloud-based road surface profile retrieved from the cloud-based server, determine differences between the two profiles and provide an update to the cloud-based server with the differences.  Paragraph [0074] describes a GPS that is configured to retrieve navigational information, such as the position of a vehicle on a roadway.

Regarding Claim 8:
	Wakao and Bertollini teach:
The method according to claim 1, wherein the captured sound signal is evaluated for the existence of signal patterns characteristic of various carriageway conditions, in particular for the state of the carriageway surface, and that the information about the carriageway surface assigned to a section of route is transmitted to a computer network.  Paragraph [0034] of Wakao describes a computing unit 2 that calculates a wave profile of frequency dispersion from the sound detection signal.  From this profile, it is determined whether the measured wave profile satisfies a predetermined determination condition.  Paragraph [0053] of Wakao describes device 10 that transmits to the base station an estimated position of the road surface with the respective probe cars.  Paragraph [0053] of Wakao describe a system for estimating a road surface.  The probe cars are equipped with the road-surface-state estimating device 10 and estimate a state of the road surface state.  The position of the probe car is estimated by the base station.  This is equivalent to the claim because the condition of the road is assigned to section of the route that the probe vehicle is traveling on.  Paragraph [0040] of Bertollini describes an example system 100 which includes a plurality of vehicles 102 that detects driving condition information via sensors contained within the vehicles and/or receive driving condition information from a cloud-based server 104.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakao in view of Bertollini and Gao and further in view of Li (WO 2017124584 A1, hereinafter Li).
Regarding Claim 5:
Wakao, Bertollini, and Gao teach the above inventions in claim 4.  Wakao, Bertollini, and Gao do not teach information being available to a service facility
	Li teaches:
The method according to Claim 4, wherein the information regarding the temporal development of the state of the carriageway is made available to at least one service facility, in particular a roads maintenance department.  Column 50 describes vehicle that can notify the road management and traffic police department.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakao, Bertollini, and Gao to incorporate the teachings of Li to show information being available to a service facility.  One would have been motivated to do so to correct the driving route (Paragraph 50 of Li).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wakao in view of Bertollini and Gao and further in view of Schliep et al. (DE 10322617 A1, hereinafter Schliep) 
Regarding Claim 9:
Wakao, Bertollini, and Gao teach the above inventions in claim 1.  Wakao, Bertollini, and Gao do not teach signal patterns characteristic of the impact of hailstones and/or particles thrown up from the carriageway, in particular loose chippings hitting the outer shell of the vehicle.
Schliep teaches:
The method according to claim 1, wherein the captured sound signal is evaluated for the existence of signal patterns characteristic of the impact of hailstones and/or particles thrown up from the carriageway, in particular for loose chippings, against the outer shell of the vehicle.  Paragraph [0011] describes 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakao, Bertollini, and Gao to incorporate the teachings of Schliep to show signal patterns characteristic of the impact of hailstones and/or particles thrown up from the carriageway, in particular loose chippings hitting the outer shell of the vehicle.  One would have been motivated to do so that the driving behavior can be automatically changed ([0003] of Schliep).
Wakao and Schliep teach:
that the occurrence or hail or loose chippings is assigned to the section of route travelled by the vehicle.  Paragraph [0053] of Wakao describe a system for estimating a road surface.  The probe cars are equipped with the road-surface-state estimating device 10 and estimate a state of the road surface state.  The position of the probe car is estimated by the base station.  This is equivalent to the claim because the condition of the road is assigned to section of the route that the probe vehicle is traveling on.  Paragraph [0011] of Schliep describes measurement 
	Bertollini and Schliep teach
and that information about the occurrence or hail or loose chippings on the section of route captured is transmitted in real time to the computer network.  Paragraph [0040] of Bertollini describes an example system 100 which includes a plurality of vehicles 102 that detects driving condition information via sensors contained within the vehicles and/or receive driving condition information from a cloud-based server 104.  Paragraph [0011] of Schliep describes measurement signals which represent the current structure-borne noise field.  Paragraph [0036] of Schliep describes measurement signals provided by structure-borne noise sensors 110 are evaluated by evaluation device 120 with regard to the existence of objects on the road surface.  Paragraph [0034] of Schliep describes that the evaluation device 120 can recognize the object on the roadway when the objects hits part of the body of the vehicle.  Paragraph [0036] of Schliep describes information about the object that impacted the vehicle.  This is equivalent to particles hitting the vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakao in view of Bertollini and Gao and further in view of Schliep and Haken et al. (WO 2015074744 A1, hereinafter Haken).
Regarding Claim 10:
Wakao, Bertollini, and Gao teach the above inventions in claim 1.  Wakao, Bertollini, and Gao do not teach signal patterns characteristic of the impact of liquid hitting the outer shell of the vehicle and that conclusions are drawn from the signal patters regarding the state of water coverage on the section of route on which the vehicle is travelling.
Schliep teaches:
The method according to claim 1, wherein the captured sound signal is evaluated for the existence of signal patterns characteristic of the impact of thrown up liquid against the outer shell of the vehicle.  Paragraph [0011] of Schliep describes measurement signals which represent the current structure-borne noise field.  Paragraph [0036] of Schliep describes measurement signals provided by structure-borne noise sensors 110 are evaluated by evaluation device 120 with regard to the existence of objects on the road surface.  Paragraph [0034] of Schliep describes that the evaluation device 120 can recognize the object on the roadway when the objects hits part of the body of the vehicle.  Paragraph [0036] of Schliep describes information about the object that impacted the vehicle.  This is equivalent to particles hitting the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakao,  to incorporate the teachings of Schliep to show signal patterns characteristic of the impact of liquid hitting the outer shell of the vehicle.  One would have been motivated to do so that the driving behavior can be automatically changed ([0003] of Schliep).
Wakao, Bertollini, Gao, and Schliep do not teach conclusions are drawn from the signal patters regarding the state of water coverage on the section of route on which the vehicle is travelling.
Haken teaches:
that conclusions are drawn from the captured signal patterns regarding the state of water coverage on the section of route on which the vehicle is travelling.  Paragraph [0153] describes an outdoor temperature sensor 203 that measures the ambient temperature of the respective tire.  The quantity of heat is calculated based on the function of a current driving speed and a height of the water film 220.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakao, Bertollini, Gao, and Schliep to incorporate the teachings of Haken to show that conclusions are drawn from the signal patters regarding the state of water coverage on the section of route on which the vehicle is travelling.  One would have been motivated to do so to infer the presence of aquaplaning ([0187] of Haken).
	Bertollini and Haken teach:
and that the state of water coverage on the section of route on which the vehicle is travelling is transmitted to a computer network in real time.  Paragraph [0040] of .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakao in view of Bertollini and Gao and further in view of Kusukame et al. (US Pub No: 2019/0217864 A1, hereinafter Kusukame).
Regarding Claim 11:
Wakao, Bertollini, and Gao teach the above inventions in claim 1.  Wakao, Bertollini, and Gao do not teach carriageway conditions being incorporated in the predictive calculation of a travel route of the vehicle.
Kusukame teaches:
The method according to claim 1, wherein the carriageway conditions stored in the computer network are incorporated in the predictive calculation of a travel route of the vehicle.  Paragraph [0292] describes on the presence of freezing, accumulated snow, or puddles in the driving route, the automatic ECU may control steering unit 404, braking unit 405, drive unit 406, and chassis controller 407 to avoid the danger.  Paragraph [0387] describes a predictor 220 that predicts the moisture information for each travel route.
 to incorporate the teachings of Kusukame to show carriageway conditions being incorporated in the predictive calculation of a travel route of the vehicle.  One would have been motivated to do so because moisture on the road can cause many adverse conditions such as loss of traction.

Regarding Claim 12:
	Bertollini teaches:
The method according to claim 11, wherein the currently determined carriageway condition and a carriageway condition stored in the computer network for the travel route on which the vehicle is travelling are incorporated in the dynamic handling control system of the vehicle.  Paragraph [0071] describes a predicted surface response calculator 512 that is configured to receive a driving controls input profile 505, the constructed road surface profile, the time series forcing function for each vehicle tire, and stochastic wind forcing functions 516.  Based on these inputs, the predicted ride and handling dynamics for the vehicle can be predicted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Talwar (US Pub No: 2016/0221581 A1): A method for classifying a road surface being traversed by a vehicle. The method comprises receiving one or more electrical signals each representative of a vibration detected by a sensor carried by the vehicle. The method further comprises identifying, for at least one of the received electrical signals, a pattern in the detected vibration represented by that/those signal(s), and matching the identified pattern to one of one or more known patterns, wherein each known pattern corresponds to a respective road surface classification. The method further comprises classifying the road surface in accordance with the road surface classification corresponding to the known pattern matching the identified pattern. A system comprising one or more sensors carried by the vehicle that is/are configured to detect a vibration, and a pattern classification system for performing the methodology described above, is also provided.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665